Citation Nr: 0413786	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to a rating higher than 10 percent for 
residuals of colon cancer, to include postoperative residuals 
of a hemicolectomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for service 
connection for pulmonary fibrosis, which he alleges was 
caused by exposure to radiation.

In June 2003, the Cleveland, Ohio, RO granted the veteran's 
claim for service connection for colon cancer residuals, to 
include postoperative residuals of a hemicolectomy, and 
assigned an initial 0 percent (i.e., noncompensable rating).  
The claim, which originally had been denied in 1991, was 
reevaluated and granted due to a change in the law relating 
to diseases specific to radiation-exposed veterans.  See 38 
C.F.R. § 3.309(d) (2003) (adding colon cancer to the list of 
diseases that are presumed to be service connected for 
radiation-exposed veterans).  The veteran filed a timely 
notice of disagreement (NOD).  In September 2003, the Newark, 
New Jersey, RO increased the rating to 10 percent effective 
March 2002, the date the new law went into effect, but denied 
a rating higher than that, and the veteran has since 
continued to appeal for a higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

Unfortunately, however, both the claim for service connection 
for pulmonary fibrosis and the claim for a rating higher than 
10 percent for the colon cancer residuals must be remanded to 
the RO for further development via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

An October 1990 letter from the Defense Nuclear Agency 
confirms the veteran was assigned to the USS Jack Miller (DE 
410) and was present at Nagasaki, Japan, in September 1945.  
According to the Defense Nuclear Agency, in a worst-case 
scenario, the maximum possible dose that he may have been 
exposed to is less than 1 REM (Roentgen Equivalent Man).  

According to the evidence of record, the veteran was not 
diagnosed with pulmonary fibrosis until July 1998, over 50 
years after service discharge.  In March 2002, the veteran 
submitted a letter from Dr. Galbut that confirmed the veteran 
had significant pulmonary fibrosis with mild symptoms.  Dr. 
Galbut also opined that he did not know if there was a 
relationship between the veteran's pulmonary fibrosis and his 
exposure to radiation during World War II, but he concluded 
it was a possibility.

Pulmonary fibrosis is not a disease listed under 38 C.F.R. § 
3.309(d) (2003) that is specific to radiation-exposed 
veterans and subject to presumptive service connection.  Nor 
is pulmonary fibrosis considered a radiogenic disease under 
38 C.F.R. § 3.311(b)(2) (2003).  However, VA must still 
consider the veteran's claim based on his exposure to 
ionizing radiation provided he cites or submits scientific or 
medical evidence that his pulmonary fibrosis is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4) (2003).  See, too, 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).



One of the provisions of the Veterans' Claims Assistant Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  Section 5103A(d)(2) provides that such an 
examination or opinion is necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  

In this case, there is competent medical evidence indicating 
the veteran has a current disability and that it is possible 
that his disability may be associated with radiation exposure 
during service.  But a medical opinion is still needed to 
clarify this issue before an actual decision may be made 
deciding the appeal because the competent medical evidence is 
unclear as to the cause of his pulmonary fibrosis.  Charles 
v. Principi, 16 Vet. App. at 374-375 (citing 38 U.S.C. 
§§ 5103A(d)(2)(B), 5103A(d)(2)).  

Also, as of May 8, 2003, there is a new method of estimating 
the amount of ionizing radiation a veteran may have been 
exposed to during service.  And this includes veterans who 
were members of the occupation forces of Nagasaki.  
If the dose estimate was obtained using the former method of 
calculation, then the case must be remanded to obtain a new 
dose estimate.



As for the veteran's claim for a rating higher than 10 
percent for his 
service-connected colon cancer residuals, to include 
postoperative residuals of a hemicolectomy, as alluded to 
earlier, in July 2003, the veteran expressed his disagreement 
with the RO's rating evaluation.  The RO, however, has not 
provided him a statement of the case (SOC) in response to 
this NOD.  And in this type of situation, the Board must 
remand this claim to the RO, rather than merely referring it 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Send the veteran an SOC concerning the issue of 
his entitlement to a rating higher than 10 percent 
for his colon cancer residuals, including 
postoperative residuals of a hemicolectomy.  He and 
his representative must be advised that a timely 
substantive appeal, such as a VA Form 9 or 
equivalent statement, must still be submitted in 
response to the SOC to "perfect" an appeal to the 
Board concerning this additional claim.  They also 
must be advised of the time period in which to 
perfect an appeal.  And if, and only if, a timely 
appeal is perfected as to this claim should the 
case be returned to the Board on this issue.

2.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) (2003), 
are fully complied with and satisfied.



3.  Determine whether there needs to be a 
recalculation of the ionizing radiation dose 
estimate based on the changes that took effect 
as of May 8, 2003.  If there does, then obtain 
a revised estimate to comply with the revision 
in procedure.

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for pulmonary fibrosis, 
or symptoms thereof, since his discharge from 
service in 1946.  Ask that he complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each 
private care provider since military service.

*This list should include, but is not limited to, 
all records from Dr. Galbut.  Also request that Dr. 
Galbut provide the medical basis and supporting 
authority for his opinion that the veteran's 
pulmonary fibrosis is possibly related to radiation 
exposure.  Additionally, all pertinent examination 
and treatment records not already on file regarding 
this veteran should be obtained and associated with 
the other evidence in the claims file.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the cause of the 
pulmonary fibrosis.  

5.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in 1946.  

6.  Schedule the veteran for an appropriate VA 
medical examination to determine whether it is 
at least as likely as not that his pulmonary 
fibrosis is related to his service in the 
military and, in particular, to any exposure 
to ionizing radiation during service.

If no opinion can be rendered, explain why 
this is not possible.

It is absolutely imperative that the examiner 
has access to and reviews the claims folder 
for the veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.

7.  Then, if necessary, the RO should consider 
forwarding the case to the VA Under Secretary of 
Health for any opinions needed in order to comply 
with the provisions of 38 C.F.R. § 3.311.

8.  Review the claims file.  If any 
development requested is incomplete, including 
if the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).



9.  Then readjudicate the claim for service 
connection for pulmonary fibrosis.  If this claim 
remains denied, prepare a supplemental statement of 
the case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


